                  Case 2:17-cv-01853-RFB-DJA Document 18 Filed 03/31/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


J & J SPORTS PRODUCTIONS, INC.,
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-01853-RFB-DJA
GONZALEZ BROTHERS INC. dba LA
PARRANDA BAR AND NIGHT CLUB; and
JOSE R. GONZALEZ,

                                  Defendants.
         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that the Court grants default judgment on Claim 1: 47 U.S.C. § 605 in Plaintiff's favor against Defendants
Gonzales Brothers Incorporated dba La Parranda Bar and Night Club and Jose R. Gonzales. The remaining
claims are dismissed without prejudice. The Court awards Plaintiff $10,000 in statutory damages and $10,000
in enhanced statutory damages for a total award of $20,000 against Defendants.




         March 31, 2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk


                                                              /s/ H. Magennis
                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
